COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Baker
Argued at Norfolk, Virginia


ALVIN RUDOLF FIELDS, A/K/A
 ALVIN RUDOLF WARD
                                         MEMORANDUM OPINION * BY
v.         Record No. 2904-97-1          JUDGE JOSEPH E. BAKER
                                           DECEMBER 15, 1998
COMMONWEALTH OF VIRGINIA


                FROM THE CIRCUIT COURT OF YORK COUNTY
                      Prentis Smiley, Jr., Judge
           G. Curtis Overman, Jr. (Overman, Cowardin &
           Martin, PLC, on brief), for appellant.

           Richard B. Campbell, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.



     Alvin Rudolf Fields, also known as Alvin Rudolf Ward,

(appellant) appeals from his bench trial conviction by the

Circuit Court of York County (trial court) for felonious

third-offense petit larceny in violation of Code §§ 18.2-96(2)

and 18.2-104.

     Appellant contends that the trial court erred when it

admitted into evidence three conviction orders offered by the

Commonwealth to prove that appellant had been convicted of petit

larceny three times previously.   He argues that the orders did

not identify him as the person named therein and, therefore, that

the evidence was insufficient to convict him of felonious petit

larceny.   We disagree and affirm the conviction.
     *
      Pursuant to Code § 17.1-143, recodifying Code § 17-116.010,
this opinion is not designated for publication.
      Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.      See Martin v. Commonwealth, 4 Va. App. 438, 443, 358

S.E.2d 415, 418 (1987).     The judgment of a trial court will be

disturbed only if plainly wrong or without evidence to support

it.   See id.

      Over appellant's objection, the trial court admitted into

evidence three petit larceny conviction orders containing the

following information:
          #91-02013 (entered July 22, 1991),
          accused--Alvin Rudolph Ward a/k/a Alvin
          Rudolf Field, 1 SSN XXX-XX-XXXX, description
          of accused--black male, d.o.b. 11/30/45, 5'9"
          tall, weight 160 lbs, accused's address--539
          31st Street, Newport News;

             #91-05407 (entered July 22, 1991),
             accused--Alvin R. Ward a/k/a Larry Clark, SSN
             XXX-XX-XXXX, description of accused--black
             male, d.o.b. 7/2/49, accused's address--57
             Bayhaven Drive, Hampton; and

             #92-000092 (entered May 11, 1992),
             accused--Alvin R. Fields, (no social security
             number provided), description of
             accused--black male, 5'11" tall, weight 220
             lbs, d.o.b. 11/30/45, accused's address--539
             31st Street, Newport News.


      The record discloses that appellant alternately has used

variations of the names Alvin Ward and Alvin Fields.     Appellant

identified himself to the trial court as Alvin Rudolph [sic]

      1
      On the Request for Appointment of a Lawyer form associated
with this charge, the accused is identified as Alvin Fields.




                                  - 2 -
Fields.   The indictment in the present case charged "Alvin Rudolf

Fields a\k\a Alvin Rudolf Ward" with felonious petit larceny, and

appellant testified that he was the person charged in the

indictment.   Appellant signed the name Alvin Ward to the forms he

executed requesting the appointment of a lawyer in connection

with cases 91-05407 and 91-02013.   He also used the name Alvin

Ward in his motion for discovery in this case.

     Regarding the admissibility of criminal conviction orders,

we have previously held that "[i]dentity of names carries with it

a presumption of identity of person, the strength of which will

vary according to the circumstances."     Cook v. Commonwealth, 7

Va. App. 225, 230, 372 S.E.2d 780, 783 (1988).    The record

sufficiently identifies appellant--Alvin Rudolf Fields, also

known as Alvin Rudolf Ward--as the person named in the three

conviction orders.   There is no evidence sufficiently

contradicting the presumption that appellant and the defendants

in those orders are one and the same person.

     We hold that the trial court did not abuse its discretion

when it admitted the conviction orders.     See Witt v.

Commonwealth, 215 Va. 670, 674, 212 S.E.2d 293, 296 (1975) ("The

measure of the burden of proof with respect to factual questions

underlying the admissibility of evidence is proof by a

preponderance of the evidence.").   Moreover, we cannot say that

the trial court was plainly wrong when it found that appellant

had been thrice previously convicted of petit larceny and




                               - 3 -
convicted him of felonious petit larceny.



     Accordingly, the judgment of the trial court is affirmed.

                                                       Affirmed.




                              - 4 -